Exhibit 99.1 Reata Pharmaceuticals, INC. ANNOUNCES positive data FROM PART ONE OF MOXIE TRIAL OF OMAVELOXOLONE FOR FRIEDREICH’S ATAXIA – Omaveloxolone Induced Nrf2 and Improved Mitochondrial and Neurological Function– – Company Planning to Initiate Part 2 of Trial During the Second Half of 2017 – – Data Presentation and Conference Call Scheduled for June 2nd – IRVING, Texas—June 1, 2017— Reata Pharmaceuticals, Inc. (Nasdaq: RETA) (“Reata” or “the Company”), a clinical-stage biopharmaceutical company, today announced positive data from Part 1 of the Company’s Phase 2 trial (MOXIe) of omaveloxolone for the treatment of Friedreich’s ataxia (FA).The trial demonstrated that in FA patients, omaveloxolone induced Nrf2, which is suppressed in FA patients, and this was associated with improvements in mitochondrial and neurological function.Dose-dependent and time-dependent effects on the modified Friedreich’s Ataxia Rating Scale (mFARS) were observed at the pharmacodynamically active doses, and the maximum effect on mFARS was observed at the 160 mg dose level.The Company is planning to initiate Part 2 of MOXIe during the second half of 2017. “We are greatly appreciative of Reata, the clinical investigators, and the study volunteers for conducting and participating in a well-designed and robust dose-escalation study.We find these results to be very exciting, and they are the ideal outcome for an early Phase 2 study.They exceed expectations in terms of safety and by demonstrating dose-dependent and clinically meaningful activity that correlated with biological activity,” said Jennifer Farmer, the Executive Director of the Friedreich’s Ataxia Research Alliance (FARA)."FARA and the FA community encourage urgency in advancing this program to Part 2 of the study to allow for further evaluation of efficacy and safety, as there are no approved therapies to slow progression or improve symptoms for individuals living with FA.Every day counts for our patient families.” The complete data will be presented by Dr. David Lynch, Director of the Friedreich’s Ataxia Program at Children’s Hospital of Philadelphia, during the afternoon of June 2, 2017 at 3:00pm EDT, after completion of the Patient-Focused Drug Development meeting hosted by FARA.
